Talcott, J.
This proceeding is an attempt to review the judgment rendered in a justice’s court by means of a common-law certiorari. The certiorari appears to have been issued without any application for the same, or any allowance by the court, but merely at the option of the attorney of the party against whom judgment was rendered in the justice’s court, and for the reason that the time for appealing has expired. The writ must be quashed. It is expressly provided by law that the only mode of reviewing such judgments is by appeal, as provided in chapter 5th of the Code of Procedure. Code, § 351.
The certiorari is quashed with costs against the relator.

Writ quashed.